Citation Nr: 1030067
Decision Date: 08/11/10	Archive Date: 09/09/10

Citation Nr: 1030067	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  97-19 749	)	DATE AUG 11 2010
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the Board's 
own motion, when an appellant has been denied due process of law 
or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).

This case was remanded in March 1999, December 2003, and August 
2006 for additional development and adjudicative action.  In the 
March 1999 remand, the Board requested that all VA treatment 
records pertaining to the Veteran be obtained and associated with 
the claims file (the Veteran had claimed he began being treated 
at VA in the early 1970's).  Following the August 2006 remand, 
the AMC attempted to obtain the VA treatment records.  It made 
four requests without receiving any records, and subsequently 
determined that the records were unavailable.  See July 2009 
Memorandum.

In September 2009, the Board denied the claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder.  However, following the 
Board's decision, the Roanoke RO received additional VA treatment 
records from 1975 to 2010.  At the time of the Board's decision, 
the VA treatment records were dated from 1974 to 2000.  

Thus, the Board must vacate its September 2009 decision since 
these records were in the custody of VA at the time it decided 
the case and neither the Board nor the agency of original 
jurisdiction have had an opportunity to review these records.  
While some records are duplicative of those that were already in 
the claims file, some have not been reviewed by the agency of 
original jurisdiction.  This vacatur is based upon the denial of 
due process of law.

Accordingly, the September 18, 2009, Board decision addressing 
the issue of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder, 
is vacated.


REMAND

As stated above, because the agency of original jurisdiction has 
not reviewed the additional VA treatment records received in May 
2010, the Veteran's claim must be remanded to allow it to 
consider the evidence prior to the Board's consideration of such 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must readjudicate the claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
posttraumatic stress disorder, by considering 
the additional evidence received in May 2010.  
The Board notes that there are some treatment 
records that have not been printed that are 
on the CD-rom located in Volume 6 of the 
claims file.  Thus, the CD-rom should be 
reviewed.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

Citation Nr: 0935259	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  97-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran was scheduled for a Travel Board Hearing in 1997, 
however, he failed to appear. Accordingly, the request for a 
hearing is considered withdrawn. 38 C.F.R. § 20.702 (d) 
(2008).

The Board remanded this claim in March 1999, December 2003, 
and August 2006 for further development and it is now 
returned to the Board for further appellate review.


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in November 
2004 in connection with his claim but he failed to appear.  A 
November 2004 supplemental statement of the case issued to 
the appellant noted that failure.

2. There is no evidence of "good cause" which would excuse 
the Veteran's failure to report for the scheduled examination 
in November 2004.

3.  A chronic acquired psychiatric disorder was not shown in 
service, and the medical evidence preponderates against 
finding that any currently diagnosed psychiatric disorder is 
related to such military service.

4.  A psychosis was not manifest to a compensable degree 
within one year of the appellant's discharge from active 
duty.  
 
5.  The Veteran has not been diagnosed with PTSD based on a 
verified stressor.  




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by military service; and a 
psychosis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309(a), 3.326, 3.655(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in September 2006 and 
January 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claim was most recently 
readjudicated in a July 2009 supplemental statement of the 
case.  The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  The claimant 
was provided the opportunity to present pertinent evidence in 
light of the notice provided.  There is not a scintilla of 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists. Hence, the 
case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and extensive private, VA psychiatric 
treatment records, and VA examination reports. Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
 
A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
using the word "chronic".  38 C.F.R. § 3.303(b).  Continuity 
of symptomatology is required where the condition noted 
during service (or in the presumptive period) is not shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  
 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).  
 
Certain chronic disabilities, such as a psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  
 
Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); Beno v. Principi, 3 
Vet. App. 439 (1992).

Establishing service connection for posttraumatic stress 
disorder requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in- service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM -IV).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a 
medical health professional based on post-service examination 
of the Veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

In making its decision, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
decide where to give credit and where to withhold the same.  
That responsibility is particularly onerous where, as here, 
medical opinions diverge but, in weighing the medical 
evidence, the Board may accept one medical opinion and reject 
others.  At the same time, the Board cannot make its own 
independent medical determination, and it must have plausible 
reasons, based upon medical evidence of record, for favoring 
one medical opinion over another.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference, and the courts have provided 
guidance for weighing medical evidence.  They have held, for 
example, that an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

With regard to examinations and reports, thorough 
examinations, and detailed reports thereof, are more 
probative than those that are less so.  Prejean v. West, 13 
Vet. App. 444, 448 (2000).  In addition, a bare conclusion by 
a health care professional is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A medical opinion, unsupported by clinical 
evidence, is inadequate.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Moreover, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Finally, a medical professional is not competent to opine as 
to matters outside the scope of his expertise.  LeShore, 8 
Vet. App. at 409, citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

Under VA regulations, it is incumbent upon the claimant to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits. See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992). Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record. 38 C.F.R. § 3.655(b). 


Background

The Veteran served during the Vietnam War as a construction 
machine operator.  He alleges that he suffers from an 
acquired psychiatric disorder to include posttraumatic stress 
disorder.  His alleged stressors include driving a dumped 
truck with garbage to a fire pit where the garbage was dumped 
for burning.  He alleges that Vietnamese would lift their 
children into the truck while it waited to dump its load into 
the fire pit.  The children would then eat the garbage and 
ignore orders to get out of the truck.  He reported having to 
dump the garbage and children into the fire pits on more than 
one occasion.  He reported that other dump trucks did the 
same.  Other alleged stressors included driving his 
lieutenant's jeep over rough roads at high speed, seeing an 
ammunition dump blow up, being exposed to enemy mortar fire, 
seeing dead and dying enemy soldiers, and being exposed to a 
firefight on the day he left Vietnam.

While service treatment records note a single complaint of 
nervousness in August 1967, a psychiatric disorder was not 
diagnosed at that time.  Indeed, the service treatment 
records are entirely silent for any diagnosis or treatment of 
an acquired psychiatric disorder to include posttraumatic 
stress disorder.  Physical examination revealed normal 
findings in August 1967, as well as at his October 1965 
enlistment and November 1967 separation examinations.  

The Veteran has filed a multiple claims of entitlement to 
service connection for an acquired psychiatric disorder 
beginning in January 1971.  A March 1971 VA neuropsychiatric 
examination diagnosed a chronic anxiety reaction, but did not 
find a psychosis.

Service connection was denied in a September 1971 rating 
decision.  The Veteran thereafter attempted to reopen his 
claim numerous times over the next two decades.

In October 1994, the Veteran filed his latest claim to reopen 
the issue with the submission of a letter from the Acting 
Director of the Richmond VA Medical Center Mental Health 
Clinic.  This letter was new and material evidence, 
38 U.S.C.A. § 5108 (West 2002), and it noted that the Veteran 
served in the Army from 1966 to 1967 and encountered 
shellings several times.  The Veteran asserted that he had 
used drugs and alcohol in service to cope with his nerves. 
While still in service after returning to the United States 
he was allegedly was seen at an outpatient clinic with a 
brief note stating "nervous." After discharge in December 
1967 he reportedly saw two private physicians who are 
deceased and whose records are no longer available.  The 1994 
clinician noted a history of multiple symptoms for what he 
thought were very psychotic manic episodes and alcoholism.  
The Veteran was noted to describe PTSD symptoms including 
nightmares, flashbacks, hyper alertness, anxiety after 
service discharge.  The clinician then stated that:

[s]ince the chart describes physical exam 
as normal, I am making an educated 
retrospective diagnosis of a combination 
of Bipolar Disorder (Manic Depressive 
Illness) and PTSD.  His sister was 
admitted with depression and this adds to 
the weight of an early precipitation of a 
mood disorder due to the stress of the 
combat zone. My current diagnosis is 
Bipolar Disorder- Episodes of Psychotic 
Proportion, PTSD- in remission.

The examiner did not link the bipolar disorder to 
service.

In a July 2000 VA examination the claims file was reviewed.  
The examiner noted that the Veteran served in Vietnam with 
the 169th Combat Engineers at Long Binh and drove a dump 
truck hauling garbage to the dump for burning.  The appellant 
reported that Vietnamese mothers and children would get on 
the dump trucks to eat the garbage.  He reportedly shot over 
their heads to scare them away but to no avail. So the 
appellant reportedly dumped the garbage with the children 
into a burning pit. This allegedly occurred more than once.  
The appellant also reported that an ammunition dump blew up 
in September 1966 and he was only 100 yards away at the time. 
Other stressors included driving a jeep over rough roads at 
high speed, experiencing enemy mortar fire, seeing dying and 
dead enemy soldiers, and being exposed to a firefight the day 
he left Vietnam.   

The examiner noted that the Veteran reported a significant 
number of PTSD symptoms which he attributed to his alleged 
stressors, however, none of the alleged stressors had been 
verified.  As such, a diagnosis of PTSD secondary to service 
could not be made.  The diagnosis was a schizo-affective 
disorder.  The examiner did not link the schizoaffective 
disorder to service.

The RO in October 2004 performed an informal search of the 
internet and discovered several references to an ammunition 
dump explosion at Long Binh in October 1966 or January 1997, 
i.e., during a period when the Veteran served in that area.  
Based on this evidence the RO determined that there was 
credible evidence to support one of the Veteran's stressors.  
The RO subsequently ordered a VA examination, to include a 
review the claims file, the credible stressor evidence, to 
determine if the appellant had PTSD due to the ammunition 
dump explosion.

The Veteran, however, failed to report for his November 2004 
VA examination.  The examiner noted that shortly before the 
examination the Veteran cancelled the examination because he 
could not tolerate being at the examination for "that 
long," because he was very paranoid, and because he was 
unwilling to see providers he did not know.  As a result the 
examiner expressed his opinion based on a review of the 
evidence of file.  The examiner noted that while the claims 
file contained credible evidence of stressors in Vietnam, 
there were not enough significant symptoms of PTSD to make a 
diagnosis of PTSD.  The diagnosis was a schizo-affective 
disorder, bipolar type with psychosis.  The examiner did not 
link the schizo-affective disorder, bipolar type with 
psychosis to the Veteran's military service.

The claims file contains extensive VA and private treatment 
and hospitalization records for mental illness and alcohol 
dependence, as well as Social Security Disability 
Determination records diagnosing schizophrenia paranoid type.  
These cover a period beginning in 1971 to the present time.  
These records show diagnoses of a schizo-affective disorder; 
bipolar disorder; paranoid type schizophrenia, and alcohol 
dependence.  The only physician indicating a diagnosis of 
PTSD, in remission is the VA mental health clinician in the 
October 1994 VA letter.

Analysis

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for an acquired psychiatric disorder to include 
PTSD.  There are no service treatment records showing a 
diagnosis of a chronic acquired psychiatric disorder to 
include PTSD.  Further, there is no evidence of an acquired 
psychiatric disorder until 1971 approximately three years 
after service.   

The VA clinician in October 1994 noted that the Veteran was 
seen in service with a brief note stating "nervous," and 
immediately subsequent to service saw two private physicians, 
whose records were no longer available.  Significantly, while 
the record does show one treatment session in-service, that 
session did not diagnose a psychiatric disorder.  Indeed, 
physical examination revealed normal findings.  Simply put, 
there is no evidence of a chronic psychiatric disorder in-
service, and there is no evidence of a psychosis during the 
one year postservice presumptive period, and any suggestion 
to the contrary is not based on a full review of all of the 
records.  

The Board notes that a 1994 VA clinician opined that the 
Veteran's initial episode of "nervousness" could have been 
PTSD symptoms, drug or alcohol withdrawal, or a manic 
episode.  Finally he diagnosed bipolar disorder episodes of 
psychotic proportion, and PTSD.  Regarding his diagnosis of 
PTSD his opinion was based on the history provided by the 
Veteran without considering the over 23 years of extensive 
psychiatric treatment records which failed to diagnose PTSD, 
but diagnosed several other acquired psychiatric conditions.  
Indeed, the most recent clinical records preponderate against 
concluding that the appellant currently has posttraumatic 
stress disorder.  Moreover, it is well to note that the 1994 
examiner did not specifically link the diagnosed bipolar 
disorder to service.  

It is noted that a July 2000 VA examiner reviewed the entire 
claims file.  He noted that the Veteran reported a 
significant number of PTSD symptoms, however, none of the 
stressors had been verified.  As such he could not diagnose 
PTSD secondary to service.  He diagnosed the Veteran with a 
schizo-affective disorder.

Finally, shortly before his scheduled November 2004 VA 
examination, the Veteran cancelled an examination telling a 
social worker that he could not tolerate being there that 
long, that he was very paranoid, and unwilling to see a 
provider he did not know.  The examiner opined that while the 
claims file contained credible evidence of stressors in 
Vietnam, there were not enough significant symptoms of PTSD 
to make a diagnosis of PTSD.  The diagnosis was a schizo-
affective disorder, bipolar type with psychosis.  Again, this 
examiner did not link a schizo-affective disorder to service.

The Board may favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995). Here the Board favors the two VA examiner's 
opinions expressed in July 2000 and November 2004 because 
they are based on an appraisal of the service medical records 
and all post service records which show that the Veteran does 
not have a confirmed diagnosis of PTSD based on a verifiable 
stressor.  

The only other evidence in support of the claim are 
statements from the Veteran to the effect that his claimed 
PTSD is the result of service. However, as a layperson, he is 
not competent to provide a probative opinion on a medical 
matter, such as the etiology of the claimed disorder. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As has been repeatedly noted, as for any grant of entitlement 
to service connection for an acquired psychiatric disorder 
other than PTSD no examiner has found a link between any 
current illness and service.  

Conclusion

VA has made extensive efforts to assist the Veteran in 
substantiating his claim.  He has been attempting to 
establish service connection for an acquired psychiatric 
disorder variously described since 1971.  Although his 
symptoms in the past have been described to include some PTSD 
symptoms, he had never met the criteria for PTSD under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV). 
 
The RO developed credible evidence which tends to verify the 
Veteran's stressor concerning exposure to a Long Binh 
ammunition dump explosion.  He was offered the opportunity of 
a VA examination in November 2004 to determine if he met the 
criteria for a diagnosis of PTSD as a result of this 
verifiable stressor. 

Informing VA on the date of the examination that that he was 
unwilling to see providers he did not know is not evidence of 
good cause excusing his failure to report for this 
examination. Such statements do not show a willingness to 
report for an examination if VA finds one to be necessary. 
Over many years VA has bent over backwards in its efforts to 
assist this claimant, but the duty to assist is not a one-way 
street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
When an accurate and comprehensive VA examination is 
necessary to fully evaluate a claim, the Veteran is required 
to cooperate with that examination. See Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 
(1993). VA should not be placed in the position of assessing 
the probative weight of any evidence, when the actions of the 
Veteran preclude an accurate assessment of that evidence.

Therefore, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


